                              UNITED STATES DISTRICT COURT
                                   DISTRICT OF MAINE

Freedom Mortgage Corporation                       CIVIL ACTION NO:

                Plaintiff                          COMPLAINT

                        vs.                        RE: VACANT PROPERTY
                                                   101 Middle Road, Woolwich, ME 04579

Susan Weaver Ellis, Guardian of Judith W.          Mortgage:
Moore                                              August 26, 2016
                                                   Book 2016R, Page 06371

                Defendant


       NOW COMES the Plaintiff, Freedom Mortgage Corporation, by and through its attorneys,

Doonan, Graves & Longoria, LLC, and hereby complains against the Defendant, Susan Weaver

Ellis, Guardian of Judith W. Moore, as follows:

                               JURISDICTION AND VENUE

   1. This Court has jurisdiction over this action pursuant 28 U.S.C. § 1332(a)(1) (Diversity)

       because the Plaintiff and Defendant are citizens of different states and the matter in

       controversy exceeds the sum or value of seventy-five thousand and 00/100 ($75,000.00)

       dollars, exclusive of interest and costs. Any Court of the United States, upon the filing of

       an appropriate pleading, may declare the rights and other legal relations of any interested

       party seeking such declaration, whether or not further relief is or could be sought under 28

       U.S.C. § 2201.

   2. This Court has jurisdiction over this action pursuant to 28 U.S.C. § 1332(a)(1) because the

       object of this litigation is a Note executed under seal currently owned and held by Freedom

       Mortgage Corporation, in which the Defendant, Judith W. Moore, is the obligor and the total

       amount owed under the terms of the Note is One Hundred Fifty-Four Thousand Three
   Hundred Sixty-Five and 38/100 ($154,365.38) Dollars, plus attorney fees and costs

   associated with the instant action; thus, the amount in controversy exceeds the jurisdictional

   threshold of seventy-five thousand ($75,000.00) dollars.

3. Venue is properly exercised pursuant to 28 U.S.C. §1391(b)(2) insofar as all or a substantial

   portion of the events that give rise to the Plaintiff ’s claims transpired in Maine and the

   property is located in Maine.

                                         PARTIES

4. Freedom Mortgage Corporation is a corporation with its principal place of business located

   at 10500 Kincaid Drive, Fishers, IN 46037.

5. The Defendant, Susan Weaver Ellis, Guardian of Judith W. Moore, is a resident of

   Quakertown, County of Bucks and State of Pennsylvania.

                                           FACTS

6. On June 25, 1999, by virtue of a Warranty Deed from Paul E. Moore, which is recorded in

   the Sagadahoc County Registry of Deeds in Book 1698, Page 316, the property situated at

   101 Middle Road, City/Town of Woolwich, County of Sagadahoc, and State of Maine, was

   conveyed to Paul E. Moore and Judith W. Moore, being more particularly described by the

   attached legal description. See Exhibit A (a true and correct copy of the legal description is

   attached hereto and incorporated herein).

7. Upon information and belief, Paul E. Moore died on May 5, 2008.

8. On August 26, 2016, Defendant, Judith W. Moore, executed and delivered to Freedom

   Mortgage Corporation a certain Note under seal in the amount of $159,231.00. See Exhibit

   B (a true and correct copy of the Note is attached hereto and incorporated herein).
9. To secure said Note, on August 26, 2016, Defendant, Judith W. Moore executed a Mortgage

   Deed in favor of Mortgage Electronic Registration Systems, Inc., as nominee for Freedom

   Mortgage Corporation, securing the property located at 101 Middle Road, Woolwich, ME

   04579 which Mortgage Deed is recorded in the Sagadahoc County Registry of Deeds in

   Book 2016R, Page 06371. See Exhibit C (a true and correct copy of the Mortgage is

   attached hereto and incorporated herein).

10. The Mortgage was then assigned to Freedom Mortgage Corporation by virtue of an

   Assignment of Mortgage dated January 15, 2021 and recorded in the Sagadahoc County

   Registry of Deeds in Book 2021R, Page 00448. See Exhibit D (a true and correct copy of

   the Assignment of Mortgage is attached hereto and incorporated herein).

11. On January 8, 2021, Judith W. Moore, was sent a Notice of Mortgagor's Right to Cure, as

   evidenced by the Certificate of Mailing (herein after referred to as the “Demand Letter”).

   See Exhibit E (a true and correct copy of the Demand Letter is attached hereto and

   incorporated herein).

12. The Demand Letter informed Judith W. Moore, of the payment due date, the total amount

   necessary to cure the default, and the deadline by which the default must be cured, which

   was thirty-five (35) days from receipt of the Demand Letter. See Exhibit E.

13. Judith W. Moore, failed to cure the default prior to the expiration of the Demand Letter.

14. On March 31, 2021, The Court of Common Pleas of Bucks County, Pennsylvania Orphan’s

   Court Division, appointed Susan Weaver Ellis a Guardian of Judith W. Moore. See Exhibit F.

15. Susan Weaver Ellis, Guardian of Judith W. Moore, nor Judith W. Moore, are not personally

   liable and accordingly, this action does not seek any personal liability on the part of the

   Defendant, but only seeks in rem judgment against the property,
16. The Plaintiff, Freedom Mortgage Corporation, is the present holder of the Note pursuant to

   endorsement by the previous holder (if applicable), payment of value and physical

   possession of the Note in conformity with 11 M.R.S. § 3-1201, et seq., and Simansky v. Clark,

   147 A. 205, 128 Me. 280 (1929).

17. The Plaintiff, Freedom Mortgage Corporation, is the lawful holder and owner of the Note

   and Mortgage.

18. The Plaintiff, Freedom Mortgage Corporation, hereby certifies that all steps mandated by

   law to provide notice to the mortgagor pursuant to 14 M.R.S.A. § 6111 and/or Note and

   Mortgage were strictly performed.

19. The total debt owed under the Note and Mortgage as of June 1, 2021 is One Hundred Fifty-

   Four Thousand Three Hundred Sixty-Five and 38/100 ($154,365.38) Dollars, which

   includes:

                   Description                               Amount
    Principal Balance                                                    $146,063.03
    Interest                                                               $3,955.90
    Escrow/Impound Required                                                $2,285.19
    Late Fees                                                                $166.26
    Additional Items Due                                                   $1,895.00
    Grand Total                                                          $154,365.38


20. Upon information and belief, Judith W. Moore, is not presently in possession of the subject

   property originally secured by the Mortgage.

                     COUNT I – FORECLOSURE AND SALE

21. The Plaintiff, Freedom Mortgage Corporation, repeats and re-alleges paragraphs 1 through

   20 as if fully set forth herein.
22. This is an action for foreclosure and sale respecting a real estate related Mortgage and title

    located at 101 Middle Road, Woolwich, County of Sagadahoc, and State of Maine. See

    Exhibit A.

23. The Plaintiff, Freedom Mortgage Corporation, is the holder of the Note referenced in

    Paragraph 8 pursuant to endorsement by the previous holder (if applicable) and physical

    possession of the aforesaid Note in conformity with Title 11, section 3-1201, et seq. of the

    Maine Revised Statutes and Simansky v. Clark, 147 A. 205, 128 Me. 280 (1929). As such,

    Plaintiff, Freedom Mortgage Corporation, has the right to foreclosure and sale upon the

    subject property.

24. The Plaintiff, Freedom Mortgage Corporation, is the current owner and investor of the

    aforesaid Mortgage and Note.

25. Judith W. Moore, is presently in default on said Mortgage and Note, having failed to make

    the monthly payment due September 1, 2020, and all subsequent payments, and, therefore,

    has breached the condition of the aforesaid Mortgage and Note.

26. The total debt owed under the Note and Mortgage as of June 1, 2021 is One Hundred Fifty-

    Four Thousand Three Hundred Sixty-Five and 38/100 ($154,365.38) Dollars, which

    includes:

                    Description                                 Amount
    Principal Balance                                                       $146,063.03
    Interest                                                                   $3,955.90
    Escrow/Impound Required                                                    $2,285.19
    Late Fees                                                                    $166.26
    Additional Items Due                                                       $1,895.00
    Grand Total                                                             $154,365.38
   27. The record established through the Sagadahoc County Registry of Deeds indicates that there

       are no public utility easements recorded subsequent to the Mortgage and prior to the

       commencement of these proceedings affecting the mortgaged premises at issue herein.

   28. By virtue of Judith W. Moore's breach of condition, the Plaintiff hereby demands a

       foreclosure and sale on said real estate.

   29. Notice in conformity with 14 M.R.S.A. § 6111 and/or Note and Mortgage was sent to Judith

       W. Moore, on January 8, 2021, evidenced by the Certificate of Mailing. See Exhibit E.

   30. The Defendant, Susan Weaver Ellis, Guardian of Judith W. Moore, is not in the Military as

       evidenced by the attached Exhibit G.

                                   PRAYERS FOR RELIEF

WHEREFORE, the Plaintiff, Freedom Mortgage Corporation, prays this Honorable Court:

   a) Issue a judgment of foreclosure and sale in conformity with Title 14 § 6322;

   b) Grant possession to the Plaintiff, Freedom Mortgage Corporation, upon the expiration of

       the period of redemption;

   c) Find that the Defendant, Susan Weaver Ellis, Guardian of Judith W. Moore, nor Judith W.

       Moore are not personally liable and accordingly, this action does not seek any personal

       liability on the part of the Defendant, nor Judith W. Moore, but only seeks in rem judgment

       against the property, is in breach of the Note by failing to make payment due as of

       September 1, 2020, and all subsequent payments;

   d) Impose the applicable time periods for redemption, etc. as reflected in 14 M.R.S.A. §6322

   e) Find that while the Defendant, Susan Weaver Ellis, Guardian of Judith W. Moore, has no

       personal liability in this matter, nor does Judith W. Moore a Judgment of Foreclosure and

       Sale in this matter can be imposed in rem against the property commonly known as and

       numbered as 101 Middle Road, Woolwich, ME 04579; and
   f) For such other and further relief as this Honorable Court deems just and equitable.



                                                    Respectfully Submitted,
                                                    Freedom Mortgage Corporation,
                                                    By its attorneys,

Dated: May 13, 2021
                                                    /s/ John A. Doonan, Esq.
                                                    /s/ Reneau J. Longoria, Esq.
                                                    John A. Doonan, Esq., Bar No. 3250
                                                    Reneau J. Longoria, Esq., Bar No. 5746
                                                    Attorneys for Plaintiff
                                                    Doonan, Graves & Longoria, LLC
                                                    100 Cummings Center, Suite 303C
                                                    Beverly, MA 01915
                                                    (978) 921-2670
                                                    JAD@dgandl.com
                                                    RJL@dgandl.com
